DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 December 2019, 25 March 2021, and 16 July 2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities: The word “the” is missing before the term “search result”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject a second syntactic parse tree” introduces the term “a second syntactic parse tree” for the second time (the first introduction being in the limitation “generating, from the second seed sentence, a second syntactic parse tree”. Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080091408, hereinafter referred to as Roulland et al., in view of US 20180336183, hereinafter referred to as Lee et al.

Regarding claim 1 (Original), Roulland et al. discloses a method of computationally fortifying an answer using 2syntactic parse trees (Roulland et al., fig. 2 and fig. 3A-B.), the method comprising: 

3accessing a seed sentence comprising a first plurality of text fragments (Roulland et al., fig. 2(s104-s106) and para [0073].); 

wherein each of the identified strings includes at least one expression which matches at least one expression of the user query, the at least one matching expression comprising at least one word and having the same lemma form as an expression in the user query or being indexed in the knowledge base as being a synonym of the at least one expression in the user query, identifying syntactic units in a retrieved text string, representing the identified syntactic units in the form of a navigation tree in which a plurality of nodes are connected to a root node, whereby a pathway from a root node to a terminal node of the connected nodes represents one of the text strings, the nodes of the pathway each representing at least one of the identified syntactic units, and when a user navigates from a root node to a selected one of the connected nodes, displaying text retrieved from the knowledge base which is associated with the pathway,” Roulland et al., para [0027]. And, “5. Creating a navigation tree for the query or selected sub-query which allows a user to navigate the retrieved responses to the query or sub query from a common root node to a terminal node, generally via one or more intermediate nodes. The pathway navigated from the root node to the leaf represents a contiguous part of a sentence and includes one or more nodes, each of which incorporates a linguistically coherent expression which is representative of a syntactic unit in the sentence,” Roulland et al., para [0043].); 

5obtaining a search result by providing, to a search engine, at least one of the first 6plurality of text fragments, wherein the search result comprises a second text fragment (“5. Creating a navigation tree for the query or selected sub-query which allows a user to navigate the retrieved responses to the query or sub query from a common root node to a terminal node, generally via one or more intermediate nodes. The pathway navigated from the root node to the leaf represents a contiguous part of a sentence and includes one or more nodes, each of which incorporates a linguistically coherent expression which is representative of a syntactic unit in the sentence,” Roulland et al., para [0043].);  

7syntactically parsing the search result to generate a second syntactic parse tree (Roulland et al., para [0043]. The pathway navigated from the root node is a second syntactic parse tree. See also Roulland et al., para [0127]-[0128], which address the parent-child relationships between syntactic units.); 

8calculating, a relevancy metric for the search result by computing a maximum 9common subgraph between the first syntactic parse tree and the second syntactic parse tree (“In general, sentences retrieved which correspond to the problem description (or more generally, to the title of the retrieved information) are ranked more highly than sentences corresponding to the solution text (or more generally, the information associated with the title). Thus, the order presented to the user reflects this ranking. For example, the refinement choices related to problem description sentences may be displayed in top to bottom order in a scrollable list on the screen while refinement choices which are only related to solution text are hidden but may be accessed via a suitable reveal icon 344, e.g., of the type generally associated with "more.",” Roulland et al., para [0133]. See also, Roulland et al., para [0136]. The ranking is a relevancy metric 

12constructing a paragraph from the additional fragment (Roulland et al., fig. 6 – each of the displayed search results represent a paragraph constructed from the initial text fragment (“paper jam”) and include additional text fragments. Also, “The processor 50 may display the actual sentences matching the path navigated so far (Step S236). This is useful to indicate clearly the link between the search and the results, particularly in cases where the user's search terms are not in the problem description. The processor may then retrieve additional information from the knowledge base which is associated with the sentence corresponding to the path from the root to the leaf (Step S238). Various elements of the text may be returned according to the organization of the manual,” Roulland et al., para [0136].); and 

13providing the paragraph to a user device (“FIG. 6 shows an exemplary navigation tree presented to a user on the graphical user interface in which the root node (all problems) and some of the child nodes (paper jam) are displayed in a collapsible sublist 340,” Roulland et al., para [0133].).  

Although Roulland et al. discloses calculating, a relevancy metric for the search result by computing a maximum 9common subgraph between the first syntactic parse tree and the second syntactic parse tree, Roulland et al. does not teach comparing the relevancy metric to a threshold. 

The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 370 which compares the confidence scores and measures to each other, compares them against predetermined thresholds, or performs any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question,” Lee et al., para [0146].). Lee et al. benefits Roulland et al. by providing a metric for quantifying the relevance of a search result (Lee et al., para [0146]), thereby improving the search results of Roulland et al. Therefore, it would be obvious for one skilled in the art to combine the teachings of Roulland et al. with those of Lee et al. to refine the search results presents to a user.

As to claim 13, system claim 13 and method claim 1 are related as method and system of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Roulland et al., para [0060] and [0061], describes processors and CRM, respectively.

Regarding1 claim 2 (Original), Roulland et al., as modified by Lee et al., discloses the method of claim 1, wherein computing the maximum 2common subgraph comprises: 

3identifying a common entity between the first syntactic parse tree and the second 4syntactic parse tree (Roulland et al., para [0043] and Roulland et al., fig. 6.); 



7creating the maximum common subgraph from the generalized fragment (Roulland et al., para [0043] and Roulland et al., fig. 6.).  

As to claim 15, system claim 15 and method claim 2 are related as method and system of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Roulland et al., para [0060] and [0061], describes processors and CRM, respectively.

1Regarding1 claim 4 (Original), Roulland et al., as modified by Lee et al., discloses the method of claim 1, further comprising: 

2forming a table of contents comprising the additional fragment (Roulland fig. 6 shows the collapsible sublist 340 as a table); and 

3providing the table of contents to the user device (Roulland fig. 6 shows a user interface on a user device.).  

As to claim 17, system claim 17 and method claim 4 are related as method and system of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Roulland et al., para [0060] and [0061], describes processors and CRM, respectively.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080091408, hereinafter referred to as Roulland et al., in view of US 20180336183, hereinafter referred to as Lee et al., and further in view of US 20200027446, hereinafter referred to as Ture et al.

1Regarding1 claim 3 (Original), Roulland et al., as modified by Lee et al., discloses the method of claim 1, but not wherein computing the relevancy 2metric comprises applying an additional machine learning model to the first syntactic parse tree 3and the second syntactic parse tree. Ture et al. is cited to disclose wherein computing the relevancy 2metric comprises applying an additional machine learning model to the first syntactic parse tree 3and the second syntactic parse tree (“The computing device 106 may be provided with a corpus of information/data associated with voice inputs (e.g., natural language queries, queries, etc.). The corpus of information/data associated with voice inputs may consist of information/data such as a plurality of queries and respective responses (e.g., deep learning responses to queries, etc.), predefined answers (e.g., answers to queries based on statistics and/or frequency of occurrence, etc.), information provided by one or more content sources (e.g., search engine responses, user provided information, etc.), combinations thereof, or the like. The parser module 115 may generate a predictive tree structure (e.g., a dependency tree structure, a parse tree, a data structure, a syntactic tree, a logical tree, etc.) for portions of the corpus of information/data associated with voice inputs,” Ture et al., para [0044].). Ture et al. benefits Roulland et al. by enabling voice enabled systems and devices to effectively train a neural network to provide proper responses to natural language queries (Ture et al., para [0001]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Roulland et al. with those of Ture et al. to extend the Q&A capabilities of Roulland et al.

As to claim 16, system claim 16 and method claim 3 are related as method and system of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Roulland et al., para [0060] and [0061], describes processors and CRM, respectively.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080091408, hereinafter referred to as Roulland et al., in view of US 20180336183, hereinafter referred to as Lee et al., and further in view of “Back up your Stance: Recognizing Arguments in Online Discussions”, hereinafter referred to as Boltuzic-Snajder. 

1Regarding1 claim 5 (Original), Roulland et al., as modified by Lee et al., discloses the method of claim 1, but not further comprising determining that 2search result does not contain argumentation by applying an additional machine learning model 3to the first plurality of text fragments and the additional fragment, wherein the additional 4machine learning model is trained to determine a presence or an absence of argumentation in 5text. Boltuzic-Snajder is cited to disclose determining that 2search result does not contain argumentation by applying an additional machine learning model 3to the first plurality of text fragments and the additional fragment, wherein the additional 4machine learning The labels are shown in Table 2. The labels encode the presence/absence of an argument in a comment, its polarity, as well as the degree of explicitness.”). Boltuzic-Snajder benefits Roulland by incorporating argument recognition as part of the text mining (Boltuzic-Snajder, p. 52, col. 2, para 1), thereby improving search results presented to a user. Therefore, it would be obvious for one skilled in the art to combine the teachings of Roulland et al. with those of Boltuzic-Snajder to enhance the Q&A capabilities of Roulland et al.      

As to claim 18, system claim 18 and method claim 5 are related as method and system of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Roulland et al., para [0060] and [0061], describes processors and CRM, respectively.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080091408, hereinafter referred to as Roulland et al., in view of US 20180336183, hereinafter referred to as Lee et al., further in view of “Back up your Stance: Recognizing Arguments in Online Discussions”, hereinafter referred to as Boltuzic-Snajder, and further in view of “Argumentation Mining: Where are we now, where do we want to be and how do we get there?”, hereinafter referred to as Moens. 

 claim 6 (Original), Roulland et al., as modified by Lee et al. and Boltuzic-Snajder, discloses the method of claim 5, wherein the additional machine learning 2model is trained by: 

3accessing a set of training data comprising a training pair, the training pair 4comprising a first communicative discourse tree that represents text comprising argumentation 5and a second communicative discourse tree that represents text without argumentation (Boltuzic-Snajder, p. 52, col. 2, para 1, “The labels are shown in Table 2. The labels encode the presence/absence of an argument in a comment, its polarity, as well as the degree of explicitness.”); and 

6providing one of the training pairs to the additional machine learning model (Boltuzic-Snajder, p. 55, col. 1, sec. 5.1 para 3, “For classification, we use the Support Vector Machine (SVM) algorithm with a Radial Basis Function kernel. In each setting, we train and evaluate the model using nested 5×3 cross-validation.”); 

7receiving, from the additional machine learning model, a determined presence of 8argumentation (Boltuzic-Snajder, Table 9, shows the results of argument recognition – determining presence/absence of argumentation.).

Boltuzic-Snajder, though, does not specifically disclose a discourse tree; calculating a loss function by calculating a difference between the determined 10presence of argumentation and an expected presence of argumentation; and adjusting internal parameters of the additional machine learning model to 12minimize the loss function. 

In case of the recognition of argumentation in text, the model would jointly recognize premises and the corresponding conclusion, or even more interestingly recognize a full argumentation
tree (e.g., in the ECHR decisions),” Moens, p.3, col. 2, sec. 4.1, para 2.);

9calculating a loss function by calculating a difference between the determined 10presence of argumentation and an expected presence of argumentation (Moens, p. 4, col. 1, lines 1-12, “The learning model optimizes the weights of the feature function given the training examples that are manually labeled. A popular discriminative training approach is to minimize the convex upper bound of the loss function over the N training data. Given that there are an enormous amount of negative examples (in the form of labeled nodes in the graph structure and their labeled relations) that correspond to one positive
example, structured learning approaches have focused on finding a suitable cutting plane algorithm that allows learning only from the negative examples that mostly violate
the positive training example.”); and 

11adjusting internal parameters of the additional machine learning model to 12minimize the loss function (Moens, p. 4, col. 1, lines 1-12, “The learning model optimizes the weights of the feature function given the training examples that are manually labeled. A popular discriminative training approach is to minimize the convex upper bound of the loss function over the N training data. Given that there are an enormous amount of negative examples (in the form of labeled nodes in the graph structure and their labeled relations) that correspond to one positive example, structured learning approaches have Moens benefits Roulland et al. by providing a loss function for determining presence or absence of argumentation in a search result (Moens, p. 4, col. 1, lines 1-12), thereby allowing a quantifiable means for minimizing error. Therefore, it would be obvious for one skilled in the art to combine the teachings of Roulland et al. with those of Moens to enhance the enhance the Q&A capabilities of Roulland et al.      

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080091408, hereinafter referred to as Roulland et al., in view of US 20180336183, hereinafter referred to as Lee et al., and further in view of US 20180107457, hereinafter referred to as Barad et al.

1Regarding1 claim 7 (Original), Roulland et al., as modified by Lee et al., discloses the method of claim 1, but not wherein identifying the search result as 2an additional fragment comprises determining that no imperative-form verbs exist in the search 3result.  Barad et al. is cited to disclose wherein identifying the search result as 2an additional fragment comprises determining that no imperative-form verbs exist in the search 3result (“In an embodiment, the step of processing the at least one scenario statement 204 to identify the first set of variables corresponding to the domain comprises filtering words in the at least one scenario statement. The step of processing may include stemming the words in the description to obtain root words. In an embodiment, it may include eliminating stop words and/or action words or verbs from the at least one scenario statement. The remaining words are then compared with words in the one or more repositories of the one or more entities 102A-1, the one or more fields 102A-2 to filter out existing words and the unique words are then presented to the user (trainer) who can identify the first set of variables corresponding to the identified domain,” Barad et al., para [0043]. Action verbs include imperative verbs.). Barad et al. benefits Roulland et al. by filtering out action (including imperative) verbs to provide more relevant search results to a user. Therefore, it would be obvious for one skilled in the art to combine the teachings of Roulland et al. with those of Barad et al. to improve the text navigation system of Roulland et al.


Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080091408, hereinafter referred to as Roulland et al., in view of US 20180336183, hereinafter referred to as Lee et al., and further in view of US 20190135304, hereinafter referred to as Kim et al. 

1Regarding1 claim 8 (Original), Roulland et al., as modified by Lee et al., discloses the method of claim 1, but not further comprising calculating a metric 2that indicates a mental state expressed in text by applying an additional machine learning model 3to the first plurality of text fragments and the additional fragment, wherein the additional 4machine learning model is trained to determine a mental state in text, and wherein the identifying 5comprises determining that the metric is within a tolerance.

Kim et al. is cited to disclose further comprising calculating a metric 2that indicates a mental state expressed in text by applying an additional machine learning model 3to the first plurality of text fragments and the additional fragment, wherein the additional According to an embodiment, the processor 240 may obtain nuance information indicating a positive, neutral, or negative meaning included in each of a plurality of sentences. For example, the processor 240 may obtain text data from each of the plurality of sentences and may obtain emotion information about each of the plurality of sentences by analyzing the text data, thus obtaining nuance information based on the emotion information. The processor 240 may recognize an emotion of the entire sentence using machine learning and may calculate a score for the emotion. The processor 240 may recognize an emotion included in a sentence using the method described in, for example, “Learning to Generate Reviews and Discovering Sentiment (Apr. 6, 2017)" of Alec Radford, Rafal Jozefowicz, and Ilya Sutskever. However, embodiments are not limited thereto. For example, the processor 240 may use various methods for recognizing an emotion. The processor 240 may obtain nuance information by comparing a threshold with a score. When the score is included within a specified range, the processor 240 may determine that a corresponding sentence has a neutral nuance. When the score is greater than a specified value (e.g., a maximum value in the specified range), the processor 240 may determine that the sentence has a positive nuance. When the score is greater than a specified value (e.g., a minimum value in the specified range), the processor 240 may determine that the sentence has a negative nuance,” Kim et al., para [0056].). Kim et al. benefits Roulland et al. by extracting sentiments from text (Kim et al., para [0056], thereby improving recommendations to a user. Therefore, it would be obvious for one skilled in the art to combine the teachings of Roulland et al. with those of Kim et al. to improve the search results of Roulland et al.

As to claim 19, system claim 19 and method claim 8 are related as method and system of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Roulland et al., para [0060] and [0061], describes processors and CRM, respectively.


Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over of US 20200027446, hereinafter referred to as Ture et al., in view of US 20080091408, hereinafter referred to as Roulland et al. 

Regarding1 claim 9 (Original), Roulland et al. discloses a method of computationally fortifying an answer using 2syntactic parse trees, the method comprising: 

3accessing a first seed sentence comprising text fragments and a second seed 4sentence comprising text fragments (Ture et al., fig. 1(610)(640). Here, “root” is considered a “seed”.); 

5generating, from the first seed sentence, a first syntactic parse tree (“At 620 a first syntactic tree (e.g., data structure, dependency tree structure, parse tree, dependency tree structure 200, etc.) may be determined/generated. The voice enabled device may determine/generate the first syntactic tree,” Ture et al., para [0063]. And, Ture et al., fig. 1(620).); 

6generating, from the second seed sentence, a second syntactic parse tree (“At 650 a second syntactic tree (e.g., data structure, dependency tree structure, parse tree, dependency tree structure 200, etc.) may be determined/generated. The voice enabled device may determine/generate the second syntactic tree,” Ture et al., para [0067]. And, Ture et al., fig. 1(650).); 

7identifying, from the first syntactic parse tree, a first entity (“A top-down construction instructs the first syntactic tree to be generated based on the first root word/phrase (e.g., “Show,” “show me,” etc.). Each additional word/phrase of the first voice input (e.g., “a movie,” etc.) may be part of the first syntactic tree based on the syntactic properties and/or the specific language-based rules. As such, the first syntactic tree may be a first plurality of sub-phrases (e.g., “a movie,” etc.). The first syntactic tree may be determined/generated by any suitable means/method. The first syntactic tree may have a plurality of tags (e.g., parser labels) that indicate and/or are associated with a portion of first voice input (e.g., parts of speech, etc.). The plurality of tags may include tags such as “NN” (e.g., noun), “VB” (e.g., verb), “JJ” (e.g., adjective), “RB” (adverb), combinations thereof, and the like. FIG. 2 provides an example of how the plurality of tags may be associated with a voice input, such as “Show me a movie.” “movie” ?,” Ture et al., para [0063]. Here, “movie” is an entity. See also Ture et al., fig. 2.); 

8identifying, from the second syntactic parse tree, the first entity and a second 9entity (“At 670 a cluster set (e.g., dependency tree cluster, data clusters, etc.) may be determined. The voice enabled device may determine the cluster set. The voice enabled device may determine the cluster set based on at least a portion of the first query set and at least a portion of the second query set…The voice enabled device may determine that the phrases “a movie” and “to watch a movie” have similar words/phrases that satisfy a threshold of two common words/phrases (e.g., “a” and “movie”). The first query set and the second query set may be associated/matched (e.g., grouped) based on any relationship, property, or the like,” Ture et al., para [0069]. Here, “movie” represents a first and second entity.); 

10obtaining a plurality of search results by providing the second entity to a search 11engine (“The cluster set may be displayed in a manner that maps a second voice input to response information (e.g., a proper response, an action, a correct response, an intent, an operation, a command, etc.) associated with the second voice input. The voice enabled device may map at least a portion of the first voice input (e.g., "movie," etc.) to predefined information (e.g., information stored in storage module 104, database 116, etc.). The voice enabled device may map at least a portion of the second voice input (e.g., "movie," etc.) to predefined information (e.g., information stored in storage module 104, database 116, etc.),” Ture et al., para [0070].   Also, “The corpus of information/data associated with voice inputs may consist of information/data such as a plurality of queries and respective responses (e.g., deep learning responses to queries, etc.), predefined answers (e.g., answers to queries based on statistics and/or frequency of occurrence, etc.), information provided by one or more content sources (e.g., search engine responses, user provided information, etc.), combinations thereof, or the like,” Ture et al., para [0044].); 

At 670 a cluster set (e.g., dependency tree cluster, data clusters, etc.) may be determined,” Ture et al., para [0069].); 

13calculating, a relevancy metric for the search result by computing a maximum 14common subgraph between the second syntactic parse tree and the second syntactic parse tree (“At least a portion of the first query set may be associated/matched with at least a portion of the second query set based on the first root word/phrase and the first root word/phrase. The voice enabled device may determine that "Show me" and "I want" are word/phrases that share a relationship. The voice enabled device may determine,” Ture et al., para [0069]. The threshold serves as a relevancy metric.); 

15identifying the search result as an additional fragment based on (i) a determination 16that the relevancy metric is greater than a first threshold (“The voice enabled device may determine that "Show me" and "I want" are word/phrases that share a relationship. The voice enabled device may determine that associations/matches between the first query set and the second query set satisfy a threshold. The voice enabled device may determine that the phrases "a movie" and "to watch a movie" have similar words/phrases that satisfy a threshold of two common words/phrases (e.g., "a" and "movie"). The first query set and the second query set may be associated/matched (e.g., grouped) based on any relationship, property, or the like,” Ture et al., para [0069]. See also Ture et al., para [0084].).

Although Ture et al. teaches the display of text (Ture et al., para [0106]), Ture et al. does not specifically disclose constructing a paragraph from fragments of the first seed 

Roulland et al. is cited to disclose 17constructing a paragraph from fragments of the first seed sentence, fragments of 18the second seed sentence and additional fragment (Roulland et al., fig. 6 – each of the displayed search results represent a paragraph constructed from the initial text fragment (“paper jam”) and include additional text fragments. Also, “The processor 50 may display the actual sentences matching the path navigated so far (Step S236). This is useful to indicate clearly the link between the search and the results, particularly in cases where the user's search terms are not in the problem description. The processor may then retrieve additional information from the knowledge base which is associated with the sentence corresponding to the path from the root to the leaf (Step S238). Various elements of the text may be returned according to the organization of the manual,” Roulland et al., para [0136].); and 

19providing the paragraph to a user device (“FIG. 6 shows an exemplary navigation tree presented to a user on the graphical user interface in which the root node (all problems) and some of the child nodes (paper jam) are displayed in a collapsible sublist 340,” Roulland et al., para [0133].). Roulland et al. benefits Ture et al. by providing text excerpts (paragraphs) to a user interface related to a user’s query. Therefore, it would be obvious for one skilled in the art to combine the teachings of Ture et al. with those of Roulland et al. to broaden the type of query responses of Ture et al.

 claim 10 (Original), Ture et al., as modified by Roulland et al., discloses the method of claim 9, wherein computing the maximum 2common subgraph comprises: 

3identifying a common entity between the first syntactic parse tree and the second 4syntactic parse tree (“At least a portion of the first query set may be associated/matched with at least a portion of the second query set based on the first root word/phrase and the first root word/phrase. The voice enabled device may determine that "Show me" and "I want" are word/phrases that share a relationship. The voice enabled device may determine,” Ture et al., para [0069].); 

5creating a generalized fragment comprising text that is associated with the 6common entity (Ture et al., para [0069].); and 

7creating the maximum common subgraph from the generalized fragment (Ture et al., para [0069].).  

1Regarding1 claim 11 (Original), Ture et al., as modified by Roulland et al., discloses the method of claim 9, wherein computing the relevancy 2metric comprises applying an additional machine learning model to the first syntactic parse tree 3and the second syntactic parse tree (“Training a neural network may involve providing the neural network with input data (e.g., voice inputs, dependency tree structures, dependency tree clusters, query clusters, cluster sets, data clusters, etc.) that the neural network may associate with a response (e.g., an action, a correct response, an intent, an operation, a command, etc.) in a one-to-one mapping as a training sample…Future inputs (e.g., input data, voice inputs, dependency tree structures, dependency tree .  


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over of US 20200027446, hereinafter referred to as Ture et al., in view of US 20080091408, hereinafter referred to as Roulland et al., and further in view of “Back up your Stance: Recognizing Arguments in Online Discussions”, hereinafter referred to as Boltuzic-Snajder.

1Regarding1 claim 12 (Original), Ture et al., as modified by Roulland et al., discloses the method of claim 9, but not further comprising determining that 2search result does not contain argumentation by applying an additional machine learning model 3to the first syntactic parse tree and the second syntactic parse tree, wherein the additional 4machine learning model is trained to determine a presence or an absence of argumentation in 5text. Boltuzic-Snajder is cited to disclose determining that 2search result does not contain argumentation by applying an additional machine learning model 3to the first syntactic parse tree and the second syntactic parse tree, wherein the additional 4machine learning model is trained to determine a presence or an absence of argumentation in 5text (Boltuzic-Snajder, p. 52, col. 2, para 1, “The labels are shown in Table 2. The labels encode the presence/absence of an argument in a comment, its polarity, as well as the degree of explicitness.”). Boltuzic-Snajder benefits Roulland by incorporating argument recognition as part of the text mining (Boltuzic-Snajder, p. 52, col. 2, para 1), thereby improving search results presented to a user. Therefore, it would be obvious for one skilled in the art to combine the teachings of Roulland et al. with those of Boltuzic-Snajder to enhance the Q&A capabilities of Roulland et al.      


Conclusion
           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and listed in form 892.Of particular note are Wei et al., Carstens-Tori, Mozina et al., and Alsinet et al., each of which describes using argumentation to improve classification in NLP. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656